1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5
     Attorney for Defendant
6    IVAN MIRANDA-RIVERA
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   )   Case No. 2:20-cr-00242-KJM
                                                 )
11           Plaintiff,                          )
                                                 )
12   vs.                                         )   STIPULATION AND ORDER FOR
                                                 )   TEMPORARY SUBSTITUTION OF
13   IVAN MIRANDA-RIVERA                         )   DECLARATION AND UNSECURED BOND
                                                 )   IN LIEU OF TITLE TO VEHICLE
14                                               )
             Defendant.                          )
15                                               )
16          On May 14, 2021, this Court granted the defense motion to revoke the magistrate’s
17   detention order and ordered the release of Mr. Miranda-Rivera from custody following the
18   posting of all bond documents, cash and property. CR 36. The Courtroom Deputy contacted the
19   parties to advise that a release order would be signed following the Court’s receipt and docketing
20   of 1) Notice to Defendant; 2) Third Party Custodian Acknowledgement of Irma Lorena Silva
21   Mendoza; 3) $10,000 Appearance Bond, secured in cash by Carlos Elias Garcia Mendoza; 4)
22   $6,000 Appearance Bond, secured by the title to a vehicle belonging to Lorena Silva and
23   Aureliano Silva Mendoza; 5) $25,000 Unsecured Appearance Bond, cosigned by Mr. Miranda-
24   Rivera and Francisco Javier Davalos; 6) $50,000 Unsecured Appearance Bond, cosigned by Mr.
25   Miranda-Rivera and Monica Cisneros; and 7) $12,000 Appearance Bond, secure by the title to a
26   vehicle belonging to Monica Cisneros.
27          As of the date of this stipulation, the Court has received all documents, cash and property
28   ordered as conditions of release with the exception of the title to Ms. Cisneros’ vehicle for the

                                                      -1-
1    $12,000 property bond. Ms. Cisneros has advised defense counsel that the title was lost, and a
2    replacement has been ordered and processed, with an estimated arrival of 8-10 weeks. At the
3    request of defense counsel, the parties met and conferred regarding a temporary substitution for
4    the title, to allow Mr. Miranda-Rivera’s release without further delay. The parties agree that a
5    declaration regarding the status of the title and an unsecured bond in the amount of $12,000 is an
6    appropriate temporary substitution for the title, under these circumstances.
7           Ms. Cisneros has executed a declaration (attached hereto as Exhibit A) confirming that
8    she is the legal owner of the vehicle and that she has ordered a replacement title to the vehicle,
9    which is expected to arrive within 10 weeks, and which she will immediately forward to the
10   Clerk’s Office upon receipt. Ms. Cisneros is further willing to execute an additional unsecured
11   bond for the $12,000 value of the vehicle, until the title is posted.
12          It is therefore the request of the parties that the Court permit the temporary substitution
13   for the title, as described above, and sign an order releasing Mr. Miranda-Rivera upon the filing
14   subject to the special conditions contained in the Court’s written order at CR 36.
15
     Dated: May 27, 2021
16                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
17
                                                    /s/ Megan Hopkins
18                                                  MEGAN HOPKINS
                                                    Assistant Federal Defender
19
                                                    Attorney for Defendant
20                                                  IVAN MIRANDA-RIVERA
21
     Dated: May 27, 2021
22                                                  PHILLIP A. TALBERT
                                                    Acting United States Attorney
23
                                                    /s/ Samuel Stefanki
24                                                  SAMUEL STAFANKI
                                                    Assistant United States Attorney
25
                                                    Attorneys for Plaintiff
26
27
28

                                                      -2-
1                                                  ORDER
2            Good cause appearing, it is hereby ORDERED that the terms of Mr. Miranda-Rivera’s
3    release are modified to temporarily substitute a signed declaration regarding the status of the title
4    to Monica Cisneros’ vehicle and a $12,000 unsecured bond in lieu of the title itself, until such
5    time as the replacement title can be posted. Following the posting of the additional unsecured
6    bond and the filing of the declaration on the record, the Court shall order Mr. Miranda-Rivera’s
7    release on the following business day at 8:00 a.m.
8
9    Dated: June 2, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
